                                                                                     FILED
                                                                                     CLERK

 UNITED STATES DISTRICT COURT                                            2:10 pm, Sep 24, 2019
 EASTERN DISTRICT OF NEW YORK                                                U.S. DISTRICT COURT
 --------------------------------------------------------X              EASTERN DISTRICT OF NEW YORK
 INDYMAC VENTURE, LLC,                                                       LONG ISLAND OFFICE

                           Plaintiff,
                                                              ADOPTION ORDER
                  -against-                                   2:15-cv-07057 (ADS) (GRB)

 THOMAS E. MULLIGAN, RIVERHEAD
 BUILDING SUPPLY CORP., and AMERICAN
 EXPRESS CENTURION BANK,

                            Defendants.
 --------------------------------------------------------X

SPATT, District Judge:

        On December 10, 2015, the Plaintiff commenced this diversity action against

defendants Thomas E. Mulligan, Riverhead Building Supply Corp., and American Express

Centurion Bank (collectively the “Defendants”), pursuant to Article 13 of the New York Real

Property Actions and Proceeding Law, to foreclose a mortgage encumbering 5 Marc Street,

Shelter Island, New York (the “Property”).

        On February 13, 2017, the Clerk of the Court certified the Defendants’ default based upon

their failure to answer or otherwise appear in this action.

        On November 13, 2018, the Plaintiff filed the instant motion for a default judgment.

        On November 15, 2018, the Court referred the motion to United States Magistrate Judge

Gary R. Brown for a report and recommendation as to whether the motion should be granted, and

if so, what if any relief should be given.

        On August 30, 2019, Judge Brown issued a Report and Recommendation (“R&R”) that

that the motion for default judgment be denied, the amended complaint be dismissed without



                                                        1
prejudice due to lack of subject matter jurisdiction, and the Plaintiff be given leave to

amend the amended complaint to cure the jurisdictional deficiencies.

       On September 9, 2019, the Plaintiff filed proof of service.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Court denies the motion for default

judgment and dismisses the amended complaint without prejudice due to lack of subject matter

jurisdiction. The Plaintiff shall file an amended complaint consistent with the R&R no later than

30 days from the issuance of this opinion.


 SO ORDERED.

 Dated: Central Islip, New York

         September 24, 2019

                                                     ___/s/ Arthur D. Spatt_______

                                                       ARTHUR D. SPATT

                                                    United States District Judge




                                                2
